MEMORANDUM **
Johnson argues that the ALJ failed to provide sufficiently clear and convincing reasons for rejecting her subjective claims. We agree with the district court that, although the incentive for secondary gain is not a valid reason to reject subjective claims, the error was harmless in this case. Johnson failed to demonstrate that she suffered any impairments that met or equaled one of a list of specific impairments described in the regulations. See Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999). The evidence suggests that Johnson could return to her former work as an administrative assistant. The ALJ’s decision was supported by substantial evidence. See Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.